

117 S2718 IS: Due Process Guarantee Act
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2718IN THE SENATE OF THE UNITED STATESSeptember 13, 2021Mrs. Feinstein (for herself, Mr. Lee, Mr. Whitehouse, Mr. Cruz, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo clarify that an authorization to use military force, a declaration of war, or any similar authority shall not authorize the detention without charge or trial of a citizen or lawful permanent resident of the United States, and for other purposes.1.Short titleThis Act may be cited as the Due Process Guarantee Act.2.Prohibition on the indefinite detention of citizens and lawful permanent residents(a)Limitation on detention(1)In generalSection 4001(a) of title 18, United States Code, is amended—(A)by striking No citizen and inserting the following:(1)No citizen or lawful permanent resident of the United States; and(B)by adding at the end the following:(2)Any Act of Congress that authorizes an imprisonment or detention described in paragraph (1) shall be consistent with the Constitution and expressly authorize such imprisonment or detention..(2)ApplicabilityNothing in section 4001(a)(2) of title 18, United States Code, as added by paragraph (1)(B), may be construed to limit, narrow, abolish, or revoke any detention authority conferred by statute, declaration of war, authorization to use military force, or similar authority effective prior to the date of the enactment of this Act.(b)Relationship to an authorization To use military force, declaration of war, or similar authoritySection 4001 of title 18, United States Code, as amended by subsection (a) is further amended—(1)by redesignating subsection (b) as subsection (c); and(2)by inserting after subsection (a) the following:(b)(1)No United States citizen or lawful permanent resident who is apprehended in the United States may be imprisoned or otherwise detained without charge or trial unless such imprisonment or detention is expressly authorized by an Act of Congress.(2)A general authorization to use military force, a declaration of war, or any similar authority, on its own, may not be construed to authorize the imprisonment or detention without charge or trial of a citizen or lawful permanent resident of the United States apprehended in the United States.(3)Paragraph (2) shall apply to an authorization to use military force, a declaration of war, or any similar authority enacted before, on, or after the date of the enactment of the Due Process Guarantee Act.(4)This section may not be construed to authorize the imprisonment or detention of a citizen of the United States, a lawful permanent resident of the United States, or any other person who is apprehended in the United States.. 